Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2019

                                   No. 04-18-00929-CV

                                 IN RE Tracey MURPHY,
                                        Appellant

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-04-00091-CVK
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The Relator’s Motion for Extension of Time to File Motion for Rehearing is GRANTED.
Time is extended until January 14, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court